GILBERT, Circuit Judge
(after stating- the facts* as above).
[1, 2] The appeal presents the question whether the court below erred in ordering the discharge of the bankrupt. The record which came before the court failed to show that the trustee had ever been authorized to interpose objections to the discharge. His specifications of objection recited no such authority, and no proof was offered to show that it had been given. Under the amendment of 1910, the trustee could act only upon authority conferred upon him at a meeting of the creditors called for that purpose (In re Hockman [D. C.] 205 Fed. 330), and the objection that the specifications and the proceedings failed to show the trustee’s authority was not waived by going to trial (In re Brown, 112 Fed. 49, 50 C. C. A. 118; In re Chandler, 138 Fed. 637, 71 C. C. A. 87; In re Servis [D. C.] 140 Fed. 222; In re Main [D. C.] 205 Fed. 421).
[3] The appellant assigns error, however, to the refusal of the court below to allow his motion to set aside the discharge* and refer the case back to the referee for a finding on the question whether the creditors actually gave the trustee authority to object to the discharge, and the whole of the appellant’s brief is devoted to that assignment. But that question is not before us. The order denying the motion to set aside the discharge was one that could have been reviewed by this court upon petition for revision (Thompson v. Mauzy, 174 Fed. 611, 98 C. C. A. 457; In re Chandler, 138 Fed. 637, 71 C. C. A. 87; In re Louisville Nat. Banking Co., 158 Fed. 403, 85 C. C. A. 513; In re Hawk, 114 Fed. 916. 52 C. C. A. 536; In re Ives, 113 Fed. 911, 51 C. C. A. 541; In re Vanoscope Co., 233 Fed. 53, 147 C. C. A. 123), and the question whether the court below abused discretion in denying the motion is not involved in an appeal from the order granting the discharge.
The order is affirmed.